Case: 18-31182     Document: 00515669277         Page: 1     Date Filed: 12/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 18-31182                    December 10, 2020
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sonny Allen, also known as Shortbread Allen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:12-CR-138-3


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Sonny Allen, federal prisoner # 33044-034, has applied for leave to
   proceed in forma pauperis (IFP) in this appeal filed years after Allen’s
   conviction on one count of conspiracy to distribute and possess with intent
   to distribute 280 grams or more of cocaine base, 21 U.S.C. § 846, and four


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-31182     Document: 00515669277           Page: 2   Date Filed: 12/10/2020




                                    No. 18-31182


   counts of distributing a quantity of cocaine base, 21 U.S.C. § 841(a)(1),
   (b)(1)(C), and the imposition of his total sentence of 240 months in prison.
   By moving to appeal IFP, Allen challenges the certification that his appeal is
   not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To
   proceed IFP, Allen must demonstrate financial eligibility and a nonfrivolous
   issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). In
   determining whether a nonfrivolous issue exists, this court’s inquiry “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted).
          As the district court concluded, and Allen does not challenge, the
   notice of appeal does not identify an existing judgment or order from which
   Allen is appealing. Allen therefore fails to present a nonfrivolous issue for
   appeal, and his request for leave to proceed IFP is DENIED. The appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   R. 42.2.




                                         2